Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 17-24 are allowed. 
Claims 1-16 had been previously canceled by the applicant. 

Reasons for allowance: 
The amendments and cancelations of claims on 9/1/2021 by applicant overcame all the previous rejections by the examiner. 
The terminal disclaimer to US Patent 10638689 has been approved, overcoming the ODP rejection.  
US Patent 10638689 is the parent application, and claims the product of lactica sativa (cultivar lettuce) comprising QTL6.1 and QTL7.1 having the indicative markers and SNPs for reistance to Nr:1 aquired from the wild-type Lettuce (Lactuca virosa), which is free of pror art.  Instant application claims the method of making the lactica sativa (cultivar lettuce) comprising QTL6.1 and QTL7.1 having the indicative markers and SNPs., and using the lactica sativa to produce progeny compring the same QTLs and markers for reistance to Nr:1. 
In addition, applicant identified and tested the QTLs and markers in the examples of the specification. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Wayne Zhong/
Examiner, Art Unit 1662

	/Ashley K Buran/               Primary Examiner, Art Unit 1662